In a proceeding to invalidate petitions designating respondents Alvin D. Mack and Rose Halperin as candidates in the Democratic Party Primary Election to be held on June 20, 1972 for the party position of Assembly District Leader (male and female, respectively) of the 29th Assembly District, Part B, the appeal is from a judgment of the Supreme Court, Queens County, entered June 9, 1972, which, inter alia, denied the application. Judgment reversed, on the law, and proceeding remanded to the Special Term for a full hearing and a new determination. The questions of fact'have not been considered on this appeal. In our opinion, it is unnecessary to decide the issue of fraud because the petitioners were not given an opportunity for a full hearing. In order that the issue may be decided, a full hearing is necessary to determine the facts. Hopkins, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.